UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                          No. 17-1872


In re: JOHN FRANCIS CURRAN, III,

                     Petitioner.



                 On Petition for Writ of Mandamus. (5:17-ct-03034-FL)


Submitted: November 1, 2017                                  Decided: November 8, 2017


Before MOTZ, KING, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John F. Curran, III, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John Francis Curran, III, petitions for a writ of mandamus, alleging that the district

court has unduly delayed in acting on his civil action. He seeks an order from this court

directing the district court to act. We find the present record does not reveal undue delay

in the district court. Accordingly, we deny the mandamus petition. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                            2